Exhibit 10.215

 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

DIRECTOR COMPENSATION

Effective January 1, 2009 Until Further Modified

 

Directors who are not officers or employees of Dollar Thrifty Automotive Group,
Inc. (“DTAG”), or any of its affiliates (“Independent Directors”) will be paid
an annual board retainer of $35,000. In addition to the annual board retainer,
Committee Chairmen will be paid a chairman annual retainer as follows: Audit
Committee $10,000; Governance Committee $5,000; Human Resources and Compensation
Committee $7,500; other committees as designated by the Board $5,000. The
Chairman of the Board of Directors will be paid an additional $150,000 annually.

 

An attendance fee of $1,000 will be paid to each Independent Director for each
meeting of the Board of Directors attended and $1,000 to each Independent
Director (including a Committee Chairman) for each Committee meeting attended,
whether it is a regularly scheduled meeting, a special meeting or a
teleconference meeting. Independent Directors attending Committee meetings of
committees on which they are not a member will not be paid a meeting fee.

 

Each Independent Director has the option to defer his or her annual retainer
and/or meeting fees, when payable in the form of shares of DTAG stock, to a
future year, such as separation of service from the Board or a specific date. An
Independent Director electing to defer his or her fees, must make such election
by December 31 of the year preceding the year in which the compensation to be
deferred is earned. Notwithstanding the foregoing, during the first year in
which an Independent Director becomes eligible to defer his or her annual
retainer and/or meeting fees, such election may be made within 30 days of
becoming eligible to make such deferral, provided that such deferral election
shall only apply to amounts earned after the date on which such deferral
election is made. Each Independent Director will receive a quarterly statement
detailing director compensation earned, paid and payable. Independent Directors
not deferring retainer or meeting fees and electing payment in cash will be paid
at the end of each quarter, and those electing payment in DTAG stock will be
paid at the end of the year. Independent Directors may elect cash for their fees
in lieu of stock if their stock ownership requirements have been met.

 

Each calendar year, Independent Directors will be provided a grant of Restricted
Stock Units having a value of $35,000.00, pursuant to DTAG’s Second Amended and
Restated Long-Term Incentive Plan and Director Equity Plan (the “LTIP”). The
Restricted Stock Units will vest on December 31 of the year in which they are
granted. If the Independent Director is no longer on the Board on the date the
Restricted Stock Units would otherwise vest (other than as a result of
separation from service in connection with a Change in Control of DTAG as
defined in the LTIP), vesting of the Restricted Stock Units will be prorated
based on the Independent Director’s period of service during the year. If a
Change in Control occurs, the Restricted Stock Units shall immediately become
fully vested.

 

1

 





 

 

Independent Directors will receive the use of one vehicle while serving on the
Board, together with routine maintenance, tags, and insurance coverage. DTAG
will use the IRS Tables for imputing the lease value of the vehicle and this
amount will be included in the Independent Director’s annual Form 1099 issued by
DTAG

 

Rental cars will be provided to Independent Directors, while serving on the
Board, without charge, for product and service evaluation. These benefits cannot
be exchanged for cash or any other benefit.

 

Following retirement from the Board or a Change in Control, Independent
Directors shall be entitled to receive benefits provided for in accordance with
the Company’s Vehicle Policy for Directors, as summarized below:

 

 

1.

Retirement from the Board with less than 5 years of service:

 

 

a.

The vehicle must be returned to DTAG within 3 months of retirement.

 

 

b.

Furnishing rental cars for product and service evaluation will not continue.

 

 

2.

Retirement from the Board with 5 or more years of service:

 

 

a.

The vehicle may be retained until its regularly scheduled turnback date as
determined by DTAG.

 

 

b.

Furnishing rental cars for product and service evaluation will continue.

 

 

3.

Change in Control with or without 5 years of service:

 

 

a.

The vehicle then being used is transferred to the Independent Director with
outright ownership. The current wholesale market value of the vehicle will be
included as income in the Independent Directors Form 1099 in the year it is
transferred.

 

 

b.

Furnishing rental cars for product and service evaluation will continue.

 

2

 





[APPROVED by the Board of Directors of Dollar Thrifty Automotive Group, Inc.,
effective January 29, 2009.]

 

3

 





Method of Payment of

Retainer and Meeting Fees

 

Form of Payment:

DTAG shares, if DTAG stock ownership requirements have not yet been met. Cash or
DTAG shares if DTAG stock ownership requirements have been met.

 

If in Cash:

At the end of each quarter for all meeting and retainer fees earned during the
quarter.

 

If in DTAG Stock:

Issued on December 31 of the year in which earned. DTAG will calculate the
shares owed based on the closing share price on the last day of the Board
meeting or on the day of the meeting for meetings outside the regularly
scheduled Board meetings. For retainers being paid in stock instead of cash, the
shares will be based on the closing share price on the last day of the quarter.

 

Deferral Election for Stock:

DTAG will maintain a ledger of shares owed, but no shares will be issued until
the expiration of the deferral period.

 

 

 

 

4

 



 

 